DETAILED ACTION
Applicant’s amendments to claims and specification filed on 10/29/2021, has been acknowledged. 
The amendments to the specification has been accepted, and therefore, the objection to the specification has been withdrawn.  	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marc Weinstein (Reg. No. 43250) on 12/16/2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 15 and 16 have been amended as follows:


1. (Currently Amended) A wireless communication device comprising: 
a plurality of antenna elements that are configured to control directions of directional beams and perform wireless communication using the directional beams directed in respective directions different from each other; and 
processing circuitry configured to: 
detect an orientation of at least any of the plurality of antenna elements; 
set a state in which a radio signal transmitted using at least a directional beam from a base station is receivable via a first antenna element among the plurality of antenna elements as a reference state; and

wherein the processing circuitry is further configured to control a direction of a directional beam formed by the second antenna element according to the change in the orientation of at least any one of the plurality of antenna elements;
wherein at least some of the plurality of antenna elements are configured as movable antenna elements, and the processing circuitry is further configured to control a direction of a directional beam formed by the movable antenna element by controlling at least one of a position or an orientation of the movable antenna element according to the change in the orientation of at least any one of the plurality of antenna elements.

15. (Currently Amended) A control device comprising a processing circuitry configured to:
acquire a detection result of an   orientation of at least any one of a plurality of antenna elements configured to control directions of directional beams and performing wireless communication using the directional beams, the directional beams of the plurality of antenna elements being directed in respective directions different from each other;
set a state in which a radio signal transmitted using at least a directional beam from a base station is receivable as a reference state; and
control the wireless communication with the base station using the directional beam according to a change in the   orientation from the reference state including selectively switching from a first 
wherein the processing circuitry is further configured to control a direction of a directional beam formed by the second antenna element according to the change in the orientation of at least any one of the plurality of antenna elements;
wherein at least some of the plurality of antenna elements are configured as movable antenna elements, and the processing circuitry is further configured to control a direction of a directional beam formed by the movable antenna element by controlling at least one of a position or an orientation of the movable antenna element according to the change in the orientation of at least any one of the plurality of antenna elements

16. (Currently Amended) A control method, by a computer, comprising: 
acquiring a detection result of an orientation of at least any one of a plurality of antenna elements configured to control directions of directional beams and performing wireless communication using the directional beams, the directional beams of the plurality of antenna elements being directed in respective directions different from each other; 
setting a state in which a radio signal transmitted using at least a directional beam from a base station is receivable as a reference state; and 
controlling the wireless communication with the base station using the directional beam according to a change in the orientation from the reference state including selectively switching from a first antenna element to a second antenna element among the plurality of antenna elements for the wireless communication with the base station according to the change in the orientation of at least any 
wherein the processing circuitry is further configured to control a direction of a directional beam formed by the second antenna element according to the change in the orientation of at least any one of the plurality of antenna elements;
wherein at least some of the plurality of antenna elements are configured as movable antenna elements, and the processing circuitry is further configured to control a direction of a directional beam formed by the movable antenna element by controlling at least one of a position or an orientation of the movable antenna element according to the change in the orientation of at least any one of the plurality of antenna elements

[End Audit]


Allowable Subject Matter
Claims 1, 3 and 6-16 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art references, Chang (US 2017/0155439) and Husted (US 2012/0064841) teaches the concepts of Beam forming and MIMO antenna elements that are configured to control directions of directional beams and perform wireless communication using the directional beams,  and beamforming which includes . . . a calculator for determining a beamforming parameter for aligning a beam direction with another apparatus by compensating for the change of the beam direction according to at least one of the movement and the rotation. See the Office Action dated 7/22/2021 for details of how the prior art used beamforming using directional MIMO antenna. 

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office

	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644